Per Curiam.
The writ of certiorari in this case brings up for review a determination of the Eirst District Court of the city of Newark, that the defendant had not violated section 10 of an act to regulate the practice of medicine. Pamph. L. 1894, p. 454, as amended.
The District Court judge found that there were no electrical treatments given. The signs displayed indicated that the place was a gymnasium where baths and massage were given. The devices employed were baths, heat, massage and an electrical vibrator, together with heat from a sun ray lamp.
After carefully examining the whole record, we reach the conclusion that the evidence supports the findings of the court below.
The writ will, therefore, be dismissed.